 AO 450 (Rev. 11/11) Judgment in a Civil Action


                                       UNITED STATES DISTRICT COURT                                                      FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                                   for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                      Eastern District of Washington
                COLUMBIA RIVERKEEPER,
                                                                                                               Dec 12, 2019
                                                                                                                    SEAN F. MCAVOY, CLERK

                                                     )
                    Plaintiff                        )
                       v.                            )                        Civil Action No. 2:19-CV-126-RMP
   UNITED STATES ARMY CORPS OF ENGINEERS; and        )
LIEUTENANT GENERAL TODD T. SEMONITE, in his official )
capacity as the Commanding General and Chief of Engineers of
          the United States Army Corps of Engineers,
                             Defendant
                                              JUDGMENT IN A CIVIL ACTION
 The court has ordered that (check one):

 ’ the plaintiff (name)                                                                                        recover from the
 defendant (name)                                                                                                 the amount of
                                                                             dollars ($              ), which includes prejudgment
 interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                  recover costs from the plaintiff (name)
                                           .

 ✔ other: Based on the settlement reached by the parties pursuant to Fed. R. Civ. P. 68, Judgment is entered in favor of Plaintiff
 ’
               and against Defendants according to the terms set forth in Attachment A of the Order Granting Plaintiff's Motion to
               Amend Judgment, ECF No. 23.



 This action was (check one):
 ’ tried by a jury with Judge                                                                         presiding, and the jury has
 rendered a verdict.

 ’ tried by Judge                                                                          without a jury and the above decision
 was reached.

 ✔
 ’ decided by Judge             Rosanna Malouf Peterson                                         on an unopposed motion to amend
       judgment, ECF No. 22.


 Date: December 12, 2019                                                    CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Angela Noel
                                                                                           (By) Deputy Clerk

                                                                             Angela Noel
